[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 24, 2009
                              No. 08-12642                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 07-00097-CR-J-33-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES EDWARD DOVE,
a.k.a. jedog 1979,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 24, 2009)

Before DUBINA, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:
       James Edward Dove appeals his 58-month sentence and life term of

supervised release, imposed after he pled guilty to traveling in interstate commerce

with intent to engage in illicit sexual conduct with a person under the age of 18

years, in violation of 18 U.S.C. § 2423(b), (f). Dove engaged in online

conversations with an individual he believed to be a 13-year-old girl, and he

traveled from South Carolina to Florida to engage in sexual conduct with her. The

“girl” actually was an undercover investigator, and Dove was arrested upon his

arrival at the agreed-upon location. On appeal, Dove argues the district court

abused its discretion by ordering him to register as a sex offender under the Sex

Offender Registration and Notification Act (SORNA) because his offense did not

constitute a qualifying sex offense, as no actual minor was involved. Dove next

asserts the district court abused its discretion by imposing a life term of supervised

release and several conditions of supervised release.

                                            I.

A.

       We review for an abuse of discretion the district court’s imposition of a

special condition of supervised release. United States v. Taylor, 338 F.3d 1280,

1283 (11th Cir. 2003). Plain error review applies, however, when a party fails to

object to an error before the district court and raises it for the first time on appeal.



                                            2
United States v. Raad, 406 F.3d 1322, 1323 (11th Cir. 2005). “Plain error occurs

where (1) there is an error; (2) that is plain or obvious; (3) affecting the defendant’s

substantial rights in that it was prejudicial and not harmless; and (4) that seriously

affects the fairness, integrity, or public reputation of the judicial proceedings.” Id.

      Once a party properly presents a federal claim before the district court, the

party can make any argument in support of that claim on appeal. Yee v. City of

Escondido, 112 S. Ct. 1522, 1532 (1992). A party is not limited to the precise

arguments made below in the district court. Id. When a party raises an objection

to the district court, however, he must state the proposition of law in “such clear

and simple language that the trial court may not misunderstand it, and if his point

is so obscurely hinted at that the trial court quite excusably may fail to grasp it,”

the claim is not properly preserved for appellate review. United States v. Zinn, 321

F.3d 1084, 1087–88 (11th Cir. 2003); see also id. at 1090 n.7 (“It is a

defendant’s—or his counsel’s—burden to articulate the specific nature of his

objection to a condition of supervised release so that the district court may

reasonably have an opportunity to consider it.”).

      In this case, although Dove objected to the sex offender registration

requirement before the district court, he never contended his offense did not

constitute a qualifying offense under SORNA. At his sentencing hearing, Dove



                                            3
instead challenged the constitutionality of SORNA, arguing the statute violated the

Commerce Clause, the Due Process Clause, the nondelegation doctrine, the

Administrative Procedures Act, and the Tenth Amendment. These constitutional

arguments were inadequate to properly apprise the district court of the argument

that he now raises before this Court. See id. at 1090 n.7. Accordingly, Dove has

not preserved this argument for appeal, and we review it for plain error only. See

Raad, 406 F.3d at 1323.

B.

      Dove argues his conviction does not constitute a qualifying sex offense

under SORNA because he had contact with only an adult undercover investigator,

and no actual minor was involved. Furthermore, he asserts that the plain meaning

of SORNA’s definition of “minor” cannot be read to include a person above the

age of 18 years pretending to be a person under the age of 18 years.

      “SORNA was enacted in July 2006 ‘to protect the public from sex offenders

and offenders against children . . .’ by establishing ‘a comprehensive national

system for the registration of those offenders.’” United States v. Ambert, 561 F.3d

1202, 1205 (11th Cir. 2009) (quoting 42 U.S.C. § 16901). Under SORNA, a sex

offender must register in each jurisdiction where he resides, is employed, or is a

student. 42 U.S.C. § 16913(a). A “sex offender” is defined as a person who has



                                          4
been convicted of a “sex offense.” 42 U.S.C. § 16911(1). SORNA defines “sex

offense” to include an offense listed in Chapter 117 of Title 18, which includes

§ 2423(b), the statute under which Dove was convicted. 42 U.S.C.

§ 16911(5)(A)(iii). A “minor” is defined as an individual “who has not attained

the age of 18 years.” 42 U.S.C. § 16911(14).

      Neither the Supreme Court nor this Court has addressed whether a

conviction under § 2423(b) involving an undercover agent, rather than an actual

minor, constitutes a sex offense requiring registration under SORNA. Given that

there is no case law on point, the district court did not plainly err in ordering Dove

to register as a sex offender. See United States v. Lejarde-Rada, 319 F.3d 1288,

1291 (11th Cir. 2003) (stating there can be no plain error when there is no

precedent from this Court or the Supreme Court directly resolving an issue).

                                           II.

      Dove next argues the life term of supervised release is unreasonable and the

district court abused its discretion by ordering as conditions of supervised release

that he (1) refrain from possessing or using a computer with Internet service,

(2) have no direct contact with minors or enter any area where minors congregate,

(3) participate in a mental health treatment program specializing in sex offender

treatment, (4) register as a sex offender, and (5) submit to searches for life.



                                           5
A.

       We review the ultimate sentence imposed by a district court for

“reasonableness.” United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008)

(citing Rita v. United States, 127 S. Ct. 2456, 2465 (2007)). When reviewing for

reasonableness, courts of appeals apply the deferential abuse-of-discretion

standard. Gall v. United States, 128 S. Ct. 586, 591, 597 (2007). We first must

determine the “district court committed no significant procedural error.” Id.

at 597. If we conclude the district court made no procedural errors, we “then

consider the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard.” Id. Review for substantive reasonableness involves

inquiring whether the factors in § 3553(a) support the sentence in question.1 Id. at

600.

       Reasonableness review is “deferential,” and “the party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). A lengthy discussion of the § 3553(a)

factors is not required in the typical case, so long as the district court judge “set[s]


       1
          Dove has not argued that his life term of supervised release is procedurally
unreasonable. Therefore, only the substantive reasonableness of the life term of supervised
release is before us. United States v. Silvestri, 409 F.3d 1311, 1338 n.18 (11th Cir. 2005) (noting
issues not raised in the initial brief are waived).

                                                 6
forth enough to satisfy the appellate court that [she] has considered the parties’

arguments and has a reasoned basis for exercising [her] own legal decisionmaking

authority.” Rita, 127 S. Ct. at 2468. There is a range of reasonable sentences, and

we ordinarily expect a sentence within the Guidelines range to be reasonable.

Talley, 431 F.3d at 788.

      The § 3553(a) factors include (1) the nature and circumstances of the offense

and the history and characteristics of the defendant; (2) the need for the sentence

(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense, (B) to afford adequate deterrence to

criminal conduct, (C) to protect the public from further crimes by the defendant,

and (D) to provide the defendant with needed educational or vocational training or

medical care; (3) the kinds of sentences available; (4) the Sentencing Guidelines

range; (5) pertinent policy statements of the Sentencing Commission; (6) the need

to avoid unwarranted sentencing disparities; and (7) the need to provide restitution

to victims. 18 U.S.C. §§ 3553(a)(1)-(7).

      Dove’s life term of supervised release was within the Guidelines range,

which we ordinarily expect to be reasonable, and it did not exceed the statutory

maximum. Furthermore, the record reflects the district court considered the nature

and circumstances of the offense, the history and characteristics of the defendant,



                                           7
the need to protect the public, and the need to provide correctional treatment.

Therefore, we conclude Dove’s life term of supervised release was reasonable, and

the district court did not abuse its discretion when it sentenced Dove to a life term

of supervised release.

B.

      We review a district court’s imposition of a special condition of supervised

release for an abuse of discretion. Taylor, 338 F.3d at 1283. A district court may

impose any condition of supervised release it deems appropriate as long as it

comports with the § 3553(a) factors, involves no greater deprivation of liberty than

reasonably necessary to achieve the purposes set forth in § 3553(a), and is

consistent with any pertinent policy statements issued by the Sentencing

Commission. Id.; see also 18 U.S.C. § 3583(d); U.S.S.G. § 5D1.3(b). It is not

necessary for a special condition to be supported by each factor enumerated in

§ 3553(a). Taylor, 338 F.3d at 1283. Rather, each factor is an independent

consideration to be weighed. Id.

      In Dove’s case, every condition that the district court imposed as part of the

supervised release order was related to, and supported by, the § 3553(a)

factors—specifically, Dove’s history and characteristics, the need to protect the

public, and the need to provide appropriate treatment. Furthermore, this Court has



                                           8
previously held similar conditions of supervised release were not overly broad or

an abuse of discretion. See Taylor, 338 F.3d at 1286 (upholding a condition

prohibiting the defendant from entering places where children congregated); Zinn,

321 F.3d at 1093 (upholding a restriction on Internet usage). Thus, the district

court did not abuse its discretion in imposing any of the challenged conditions.

      Accordingly, we affirm Dove’s conviction, sentence, and conditions of

supervised release.

      AFFIRMED.




                                          9